Citation Nr: 0307740	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  02-10 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
September 1941 to June 1946.  He was a prisoner of war of the 
Japanese government from April 1942 to August 1942.  The 
veteran died in October 1996.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
service connection for cause of the veteran's death.

In the appellant's VA Form 9, Appeal to the Board of 
Veterans' Appeals, received in July 2002, she requested a 
hearing before the Board.  In September 2002, she submitted a 
statement, withdrawing her request for a hearing before the 
Board.  Thus, the Board finds that there is no request for a 
Board hearing pending at this time.


FINDINGS OF FACT

1.  The veteran died in October 1996.  The cause of death was 
listed as respiratory arrest with an antecedent cause of 
pneumonia and septicemia and an underlying cause of 
aspiration.  An "other significant condition contributing to 
death" was listed as multiple ischemic infarct. 

2.  At the time of the veteran's death, he was not service 
connected for any disability.

3.  The evidence does not reasonably establish a nexus 
between the veteran's service and the conditions shown to 
have led to his demise.

4.  The veteran is recognized as having been a prisoner of 
war of the Japanese government from April 1942 to August 
1942.

5.  Post-traumatic stress disorder, if present during the 
veteran's lifetime, is not shown to have been a material 
factor in contributing to the infarctions which, in turn, are 
listed on the death certificate as having contributed to the 
veteran's demise.


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the claimant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant was notified of the information necessary to 
substantiate her claim by means of a September 2001 letter 
and the discussions in the January 2002 rating decision, the 
July 2002 statement of the case, and the October 2002 
supplemental statement of the case.  In the September 2001 
letter, the RO informed her that to establish service 
connection for cause of death, she must show three things: 
(1) the cause of death; (2) an injury, disease, or other 
event in service, and (3) a relationship between the cause of 
death and the injury, disease, or event in service.  The RO 
stated that it had evidence of the cause of the veteran's 
death and that it would seek to obtain the veteran's service 
medical records.  As to the nexus, the RO stated that this 
could be established by the death certificate or a medical 
opinion.

In the January 2002 rating decision, the RO stated the death 
of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the primary or contributory 
cause of death.  The RO added that for a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  It further added that in order to 
be the contributory cause that it was not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  The RO 
informed the appellant that she had not provided competent 
evidence showing that the cause of the death was incurred in 
or aggravated by the veteran's military service.  The RO 
reiterated this in the July 2002 statement of the case and 
the October 2002 supplemental statement of the case.  Based 
on the above facts, the Board finds that VA has no 
outstanding duty to inform her that any additional 
information or evidence is needed. 

VA informed the claimant of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf.  In the September 
2001 letter, the RO told the appellant that it would make 
reasonable efforts to help obtain evidence necessary to 
support her claim, such as medical records, employment 
records, or records from other federal agencies, but that she 
needed to provide enough information so that these records 
could be requested.  As stated above, the RO told the veteran 
that it would secure the veteran's service medical records.  
The RO informed that appellant that the death record from the 
Municipal Civil Registrar did not provide enough information 
and asked that she submit a copy of the death certificate 
from the local civil registrar in Municipal Form 103.  The RO 
also told her that it would be to her advantage that she 
submit the terminal records if the veteran died at a 
hospital.  It stated that, if she was unable to obtain the 
records, if she completed a VA Form 21-4142, Authorization 
and Consent to Release Information to VA, that it would try 
to help her obtain those records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Here, the RO obtained the veteran's 
service medical records from the National Personnel Records 
Center.  In November 2001, the RO sought to obtain medical 
records from Dr. Avelino B. Siquiq, which records were 
obtained.  The appellant has not identified any VA treatment 
for the veteran, but submitted some private medical records.  
She has not identified any other records that have not been 
obtained.

For the above reasons, the Board finds that the requirements 
of the VCAA have been met by the RO.  

II.  Decision

The service records obtained do not include medical records.  
In an affidavit for Philippine Army personnel, dated June 
1946, the veteran reported that after his confinement during 
his prisoner of war status, he developed malaria, mild 
rheumatism, and avitaminosis.  

A June 1996 discharge summary shows the veteran was admitted 
with a diagnosis of multiple lenticular capsular infarcts.  A 
CT scan of the head showed multiple small lenticular and 
periventricular infarcts.  There were smaller temporal and 
parietal cortical infarcts.  The examiner noted that there 
were no intracranial hemorrhage or tumor mass lesions in the 
brain, but that there was cerebral and cerebellar atrophy.  A 
chest x-ray showed a suspicious density on the left upper 
lobe with the rest of the lungs being clear.  The radiologist 
noted that there were hyper-lucencies of both lungs with 
flattenings of the domes of the diaphragm suggestive of 
pulmonary emphysema.  The heart and pulmonary vascularity 
were within normal limits.

A September 1996 private medical record shows a history of 
multiple infarcts by CT scan.  The examiner entered diagnoses 
of cerebellar infarct, status post multiple infarcts, and to 
rule out Parkinson's.  

A certificate of confinement shows that the veteran was a 
patient in September 1996 with a diagnosis of aspiration 
pneumonia, septicemia, and multiple cerebral infarction.  

The veteran died in October 1996.  The cause of death was 
listed as respiratory arrest with an antecedent cause of 
pneumonia and septicemia and an underlying cause of 
aspiration.  An "other significant condition contributing to 
death" was multiple ischemic infarct.  At the time of the 
veteran's death, he was not service connected for any 
disability.

In the appellant's notice of disagreement, she stated that 
the veteran had post-traumatic stress disorder, which was 
directly and solely the result of his ordeal as a prisoner of 
war.  She stated that post-traumatic stress disorder was a 
contributory cause of death.  She emphasized the point that 
the veteran was experiencing infarctions well before the 
onset of old age.

In an April 2002 letter, Dr. Abdias V. Aquino stated that in 
June 1996, the veteran had multiple, bilateral small cortical 
and subcortical infarcts.  A business card attached to this 
correspondence reflects that Dr. Aquino is a specialist in 
internal medicine and neurology.  He noted the veteran was 
non-diabetic and non-hypertensive.  Dr. Aquino stated that 
"the only identifiable risk factor for the veteran's 
multiple strokes besides his age was post-traumatic stress 
syndrome, which he had been suffering from for several 
years."

In an October 2002 statement, Dr. RG stated that he was a 
licensed physician in the states of California, Illinois, and 
Nebraska, and served in Vietnam as a Medical Officer.  He 
noted that the veteran was his uncle and his godfather.  He 
stated that he had known the veteran since he was a child and 
that the veteran had suffered from malaria, typhoid, and 
malnutrition and other illnesses associated with prisoners of 
war.  He stated that the veteran had also been involved in 
the infamous Baatan Death March.  Dr. RG stated the veteran 
had nightmares and flashbacks, which he noted varied in 
intensity.  He added that he learned that these symptoms fell 
into the all-encompassing terminology of "post-traumatic 
stress disorder."  He concluded the following:

In the last days of his life, I talked to 
him over the phone one time and I could 
sense that I was talking to a tired man.  
I was made to understand that a CT scan 
of his brain taken by his neurologist was 
essentially unremarkable, i.e., - in the 
normal range finding.  There was no other 
mention of other illnesses that he had, 
when he peacefully passed away on October 
[], 1996.  

In summary, I believe[] that [the 
veteran] suffered from post-traumatic 
stress disorder which played a major role 
in his life and in his peaceful demise.

An October 2002 certification from Dr. Avelino B. Siquiq 
indicates that the veteran had been a patient in February 
1996 because of body weakness and lack of appetite.  He 
stated that a CT scan confirmed multiple lacunar infarction.  
Dr. Siquiq stated the veteran was confined in August 1996 
because of aspiration pneumonia and later died in October 
1996.  He noted that several attempts had been made to 
retrieve the veteran's hospital records from his October 1996 
confinement, but that the records were misplaced.  He 
guaranteed the truthfulness of his statement.

In the appellant's VA Form 9, Appeal to the Board, she stated 
that the veteran was "sick" within one year following his 
discharge from service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2002).

If a veteran is a former prisoner of war and was interned or 
detained for not less than 30 days, the following diseases 
shall be service-connected if manifest to a degree of 
10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service, provided the 
rebut table presumption provisions of § 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(2002).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.312 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  The reasons will be explained below.

First, it must be noted that the veteran was not service 
connected for any disability during his lifetime.  The 
appellant alleges that the veteran had post-traumatic stress 
disorder, which contributed to the veteran's death.  In an 
April 2002 letter, Dr. Aquino stated that the veteran had had 
multiple, bilateral small cortical and subcortical infarcts, 
with the veteran's post-traumatic stress disorder being 
identified as a "risk factor," along with the veteran's 
age.  Lessening the probative value of this statement, 
however, is the fact that Dr. Aquino is not a psychiatrist 
and did not have the benefit of having examined the veteran.  
Moreover, even if the veteran did have post-traumatic stress 
disorder during his lifetime, the use of the term "risk 
factor" in assessing the prospects of post-traumatic stress 
disorder as having a nexus with the cerebral infarction is 
just too tenuous to provide a reasonable basis for granting 
this appeal.  

Additionally, the veteran's nephew, Dr. RG, is not shown to 
be a psychiatrist, although he reported knowing the veteran 
most of his life.  Dr. RG also advances that post-traumatic 
stress disorder "played a major role in the veteran's 
peaceful demise," rather than in relating that post-
traumatic stress disorder contributed to the cerebral 
infarctions which contributed to his demise.  The fact that 
he is a relative of the veteran, without a showing of medical 
expertise sufficiently particularized to the facts of this 
case, and offering medical reasoning which does not address 
the medical and factual circumstances deemed to be governing 
in this case, has the effect of limiting the probative value 
of this statement, as well, such that the two statements in 
combination do not provide an adequate evidentiary basis for 
a grant of the benefit sought on appeal.

Dr. Siquiq's statement is noted to discuss only the history 
of cerebral infarctions, with there being no reported 
awareness of any history of stress-related pathology, which 
may have factored into the veteran' demise. 

Thus, the Board finds that the appellant has not brought 
forth competent evidence of a nexus between the veteran's 
service and the cause of his death.  The Board is aware that 
on the death certificate, it shows that "multiple ischemic 
infarction" was a significant condition contributing to 
death.  While "ischemic heart disease" is among the 
diseases subject to presumptive service connection for 
prisoners of war, there is no competent evidence of record to 
show that the veteran was diagnosed with ischemic heart 
disease during his lifetime.  In fact, the medical evidence 
does not show that the veteran had any heart disease during 
his lifetime.  The Board will not construe a diagnosis of 
multiple ischemic infarction on the death certificate as a 
diagnosis of ischemic heart disease.  Without any competent 
evidence of a nexus between the cause of the veteran's death 
and service, to include his period of time as a prisoner of 
war, the claim for service connection for cause of the 
veteran's death must be denied.  

Although the appellant has asserted that the veteran had 
post-traumatic stress disorder, which she stated contributed 
to the veteran's death, she is a lay person and her opinion 
is not competent to provide the necessary nexus between the 
veteran's service and his death.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death is not warranted, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for cause of the veteran's death is 
denied.



___________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

